NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

              ALEXANDER JEREMIAH BROWN, Petitioner.

                         No. 1 CA-CR 15-0798 PRPC
                              FILED 7-13-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2003-020308-001
                 The Honorable Sherry K. Stephens, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Alexander Jeremiah Brown, Florence
Petitioner
                             STATE v. BROWN
                            Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Lawrence F. Winthrop
joined.



B E E N E, Judge:

¶1            Alexander Jeremiah Brown seeks review of the summary
dismissal of his fifth petition for post-conviction relief. We have considered
the petition for review and, for the reasons stated, grant review but deny
relief.

¶2             Brown pleaded guilty in 2004 to two counts of child abuse,
the first a class 2 felony and dangerous crime against children and the
second a class 3 non-dangerous felony. Pursuant to the plea agreement, the
trial court sentenced Brown to a seventeen-year prison term on the first
count and lifetime probation on the second count.

¶3              Brown timely filed for post-conviction relief, but later
voluntarily dismissed the proceeding, acknowledging that the dismissal
would limit the claims that he may raise in any future proceeding. Between
2006 and 2013, Brown filed three additional requests for post-conviction
relief, all of which were summarily dismissed.

¶4            In June 2015, Brown filed a “Motion to File a Delayed Appeal
under Ariz. Rev. Stat. § 13-4035” in which he requested that the superior
court undertake a general review of his case for fundamental error. In
support of his request, Brown argued he was entitled to relief because he
was unlawfully sentenced as a repetitive offender. The superior court
properly treated the motion as a petition for post-conviction relief, see Ariz.
R. Crim. P. 32.3, and summarily denied relief, ruling Brown was lawfully
sentenced in accordance with the terms of the plea agreement. This petition
for review followed.

¶5            Brown claims that he was unlawfully sentenced. We review
a superior court’s summary dismissal of a petition for post-conviction relief
for abuse of discretion. State v. Bennett, 213 Ariz. 562, 566, ¶ 17 (2006).




                                      2
                             STATE v. BROWN
                            Decision of the Court

¶6              The superior court did not err when summarily dismissing
Brown’s petition for post-conviction relief. The superior court issued a
ruling that clearly identified, fully addressed, and correctly resolved
Brown’s claims. Further, the court did so in a thorough, well-reasoned
manner that will allow any future court to understand the court’s ruling.
Under these circumstances, “[n]o useful purpose would be served by this
court rehashing the trial court’s correct ruling in a written decision.” State
v. Whipple, 177 Ariz. 272, 274 (App. 1993). We, therefore, adopt the superior
court’s ruling.

¶7            Accordingly, we grant review but deny relief.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         3